—Orders of disposition, Family Court, Bronx County (Allen Alpert, J.), entered on or about February 17, 1998, which; in child protective proceedings pursuant to Family Court Act article 10, discharged the subject four children to the custody of their mother, and, insofar as appealed from, issued one-year final orders of protection against respondent in favor of the children upon fact-finding determinations of sexual abuse and neglect, unanimously affirmed with respect to the fact-finding determinations, and the remainder of the appeal unanimously dismissed as moot, without costs.
On the date the matter was scheduled for a dispositional hearing, the female child recanted her testimony at the fact-finding hearing that respondent had sexually abused her. Family Court commented that there could be any number of reasons for the recantation. Upon review of the record, we agree, and, accordingly, we affirm the finding of sexual abuse. No basis exists for disturbing the findings that respondent neglected the female child by inflicting excessive corporal punishment upon her and neglected all of the children by exposing them to domestic violence (Family Ct Act § 1012 [f] [i] [B]; see, Matter of Jennifer V., 267 AD2d 41; Matter of Athena M., 253 AD2d 669). Expiration of the orders of protection contained in the orders of disposition has rendered respondent’s challenge thereto moot (see, Matter of Doran J., 257 AD2d 521). Concur—Williams, P.J., Andrias, Lerner, Rubin and Friedman, JJ.